  Case 17-06329         Doc 47     Filed 02/15/19 Entered 02/15/19 10:08:03              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-06329
         MARTRICE S DOW

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/02/2017.

         2) The plan was confirmed on 07/26/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 01/16/2019.

         6) Number of months from filing to last payment: 18.

         7) Number of months case was pending: 24.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-06329        Doc 47       Filed 02/15/19 Entered 02/15/19 10:08:03                     Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                $2,600.00
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                     $2,600.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $2,484.40
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $115.60
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $2,600.00

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                Class    Scheduled      Asserted         Allowed        Paid         Paid
Ad Astra Rec                     Unsecured         349.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      4,000.00       4,110.60        4,110.60           0.00       0.00
COMMONWEALTH EDISON              Unsecured      1,000.00       1,125.48        1,125.48           0.00       0.00
CREDIT MANAGEMENT LP             Unsecured         130.00           NA              NA            0.00       0.00
DR LEONARDS/CAROL WRIG           Unsecured         159.00           NA              NA            0.00       0.00
FINGERHUT                        Unsecured           0.00           NA              NA            0.00       0.00
FINGERHUT                        Unsecured           0.00           NA              NA            0.00       0.00
Halsted Financial Services       Unsecured      1,153.00            NA              NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         588.00        588.14          588.14           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         468.00        468.20          468.20           0.00       0.00
JH PORTFOLIO DEBT EQUITIES LLC   Unsecured         461.00           NA              NA            0.00       0.00
JH PORTFOLIO DEBT EQUITIES LLC   Unsecured         453.00           NA              NA            0.00       0.00
LVNV FUNDING                     Unsecured         604.00           NA              NA            0.00       0.00
LVNV FUNDING                     Unsecured           0.00        708.06          708.06           0.00       0.00
MASON                            Unsecured          67.70           NA              NA            0.00       0.00
MIDLAND FUNDING                  Unsecured         636.00        629.24          629.24           0.00       0.00
MIDLAND FUNDING                  Unsecured         464.00        470.82          470.82           0.00       0.00
MIDWEST TITLE LOANS              Unsecured      1,970.61            NA              NA            0.00       0.00
NICOR GAS                        Unsecured            NA         990.24          990.24           0.00       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured      1,061.00       1,060.88        1,060.88           0.00       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured           0.00           NA              NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured           0.00           NA              NA            0.00       0.00
PROGRESSIVE                      Unsecured      2,301.08            NA              NA            0.00       0.00
QUANTUM3 GROUP LLC               Unsecured         768.00        822.35          822.35           0.00       0.00
QUANTUM3 GROUP LLC               Unsecured            NA         463.86          463.86           0.00       0.00
QUANTUM3 GROUP LLC               Unsecured            NA         635.96          635.96           0.00       0.00
QUANTUM3 GROUP LLC               Unsecured            NA         461.42          461.42           0.00       0.00
QUANTUM3 GROUP LLC               Unsecured            NA         453.03          453.03           0.00       0.00
ST IL TOLLWAY AUTHORITY          Unsecured         214.50           NA              NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-06329         Doc 47      Filed 02/15/19 Entered 02/15/19 10:08:03                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00            $0.00
       Mortgage Arrearage                                      $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00            $0.00
       All Other Secured                                       $0.00               $0.00            $0.00
 TOTAL SECURED:                                                $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $12,988.28                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $2,600.00
         Disbursements to Creditors                                 $0.00

TOTAL DISBURSEMENTS :                                                                        $2,600.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/15/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
